Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Request for Continuation Examination

The following is a final office action in response to applicant’s request for continuation examination filed on 03/15/2020 for response of the office action mailed on 12/14/2020. The claims 1 and 12 are amended.  No claim was cancelled. New claim 20 is added. Therefore, claims 1-20 are pending and addressed below.
Response to Arguments
The applicants’ applicant’s request for continuation examination filed on 03/15/2020, with respect to “Computer network and method for running a computer network” have been considered but are moot. The herein cited features(s) have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
As the Applicant amended independent claims 1 and 12, also added new independent claim 20, the 103 rejection is updated accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20120092441, henceforth “Kong”) in view of Gospodarek et al. (US 20120131157, henceforth “Gospodarek”) and further in view of Mohandas et al. (US 20140372576, henceforth “Mohandas”).
 Examiner’s note: in what follows, references are drawn to Kong unless otherwise mentioned.
Regarding Claim 1, Kong (referring to Fig. 3 of Kong, illustrated below with annotations by the examiner in colored symbols/words, “the illustration” hereinafter) teaches:     

    PNG
    media_image1.png
    538
    772
    media_image1.png
    Greyscale
 
A computer network (The illustration: showing a network “implementation”, “illustrating one potential operation associated with system 10”, see [0055] and see Fig. 1 for said system 10”) comprising: 
a plurality of devices (the illustration: blue‐boxed devices); and 
at least one media node (the illustration: red‐boxed media nodes),  
wherein each of the plurality of devices comprises at least one network port (the illustration: orange‐arrowed network port), 
wherein the plurality of devices are interconnected with the computer network (the illustration: showing the blue‐boxed devices interconnected with the network “implementation” thereof) via a plurality of  network links (the illustration: grey‐arrowed network link, which also comprise, not shown, wireless network link between e.g. “handset 28” and “home router 48”), each of the plurality of network links connecting two respective network ports of the plurality of devices (the illustration: e.g. aforesaid wireless network link connecting two wireless network ports between “handset 28” and “home router 48”),  
wherein  ([0073] The link layer discovery protocol (LLDP) is used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other. The network ports of the handset 28 and the console element 20 can be configured to run the link layer discovery protocol. The LLDP is a physical network discovery protocol. The missing/crossed out limitations will be discussed in view of Mohandas.), 
wherein the at least on media node (the illustration: e.g., red‐boxed “console element 20” comprising “media module 46”) comprises at least one media network port (the illustration: green‐arrowed media network port) and is interconnected with at least one of the plurality of devices (the illustration: e.g., blue‐boxed “home router 48”) via at least one of  the plurality of network links (the illustration: the grey‐arrowed network link, connecting “console element 20” and “home router 48”), wherein the at least one of the plurality of network links connects the at least one media network port and the at least one network port of the at least one of the plurality of devices  (the illustration: showing the green‐arrowed media network port of “console element 20” and the orange‐arrowed network port of “home router 48” connected by the grey arrowed network link), wherein 
the at least one media node (the illustration: e.g. aforesaid “console element 20”) is configured to run ([0069] last three lines: “the protocol is referred to as the station and Media Access Control Connectivity Discovery”, which, see further [0069] lines 3‐7: “can leverage USBNET and IEEE 802.1AB. Link Layer Discovery Protocol (LLDP) in a particular embodiment. … can enable handset 28 and console element 20 to identify and successfully authenticate each other”. The missing/crossed out limitations will be discussed in view of Gospodarek.), while each of the plurality of devices run the physical network discovery protocol, and to provide media node information ([0069] lines 7‐12: “the USBNET protocol allows for the creation of an IP network over the USB cable. In more general terms, the LLDP is a vendor‐neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors …”.).
As noted above, Kong is silent about the aforementioned missing/crossed limitations of: (1)  each of the at least one network port of each of the plurality of devices are configured to run , (2) a media station support communication protocol operable for the physical network discovery protocol.
However, Mohandas discloses the missing/crossed limitations comprising: (1) each of the at least one network port of each of the plurality of devices are configured to run a physical network discovery protocol ([0010] A method includes transmitting Link Layer Discovery Protocol (LLDP) packets via at least one physical port of a plurality of physical ports of a first network element within a data communication network. The method includes transmitting Link Layer Discovery Protocol (LLDP) packets via at least one physical port of a plurality of physical ports of a first network element within a data communication network. The method further includes receiving LLDP packets from a second network element on the at least one physical port. [0046]-[0056] FIG. 2 illustrates a schematic block diagram of an embodiment of a network element with remote devices within a data communication network. The ports 240a-240e provide connections to links to external upstream and/or downstream switches or end devices. FIG. 2 also illustrates sending out LLDP packets 290b and receiving LLDP packets 290a through the network port 255a of remote device 250. The remote devices 260 and 270 are also capable of  sending and receiving LLDP packets through its ports. So, each of the at least one network port of each of the plurality of devices are configured to run a Link Layer Discovery Protocol for sending LLDP packets.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Mohandas in order to make a more effective network by enabling the existing network element to automatically detect another new network element and add to the data communication network, see (Mohandas, [0045].).
a media station support communication protocol operable for the physical network discovery protocol ([0013] In one embodiment, the communication protocol used to communicate the network configuration attribute is a discovery protocol, such as LLDP (IEEE 802.1AB), LLDP-Media Endpoint Discovery (LLDP-MED) (ANSI/TIA-1057), Cisco Discovery Protocol (CDP), Extreme Discovery Protocol, Nortel Discovery Protocol (SONMP), Microsoft Link Layer Topology Discovery (LLTD), and Data Center Bridging Capabilities Exchange Protocol (DCBX). In another embodiment, the communication protocol is a Dynamic Host Configuration Protocol (DHCP). [0041] LLDP-MED (Media Endpoint Discovery) is an enhancement of LLDP. LLDP-MED provides the ability for auto-discovery of LAN policies. LLDP-MED also …, allowing network administrators to track network devices, and determine their characteristics. So, LLDP-MED is a media station support communication protocol operable for a LLDP or a physical network discovery protocol.)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Gospodarek in order to make an effective network by improving network interface naming utility that reliably and consistently assigns logical interface names to network interface cards, even when changes are made to the network interface cards, as well when changes are made to the location of these network interface cards, see (Gospodarek, [0014].).
Regarding claim 12, Kong (referring to Fig. 3 of Kong, illustrated below with annotations by the examiner in colored symbols/words, “the illustration” hereinafter) teaches 

    PNG
    media_image1.png
    538
    772
    media_image1.png
    Greyscale

A method for running a computer network (the illustration: showing a network “implementation”, “illustrating one potential operation associated with system 10”, [0055] and see Fig. 1 for said system 10”), 
wherein the computer network comprises a plurality of devices (the illustration: blue‐boxed devices) and at least one media node (the illustration: red‐boxed media nodes), 
wherein each of the plurality devices comprises at least one network port (the illustration: orange‐arrowed network port) and are interconnected with the computer network via a plurality of network links (the illustration: grey‐arrowed network link, which also comprise, not shown, wireless network link between e.g. “handset 28” and “home router 48”), each of the plurality of network links connecting two respective ports of the plurality of devices (the illustration: e.g. aforesaid wireless network link connecting two wireless network ports  the at least one media node (the illustration: e.g., red‐boxed “console element 20” comprising “media module 46”) comprising at least one media network port (the illustration: green‐arrowed media network port) and being interconnected with at least one of the plurality of devices (the illustration: e.g., blue‐boxed “home router 48”) via at least one of the plurality of network links (the illustration: the grey‐arrowed network link, connecting “console element 20” and “home router 48”), the at least one of the plurality of network links connecting the at least one media network port and the at least one network port of the at least one of the plurality of devices (the illustration: showing the green‐arrowed media network port of “console element 20” and the orange‐arrowed network port of “home router 48” connected by the grey arrowed network link), 
the method comprising:
 ([0073], The link layer discovery protocol (LLDP) is used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other. The network ports of the handset 28 and the console element 20 can be configured to run the link layer discovery protocol. The LLDP is a physical network discovery protocol. The missing/crossed out limitations will be discussed in view of Mohandas.), and 
running, via the at least one media node (the illustration: e.g. aforesaid “console element 20”), while each of the plurality of devices run the physical network discovery protocol,([0069] last three lines: “the protocol is referred to as the station and Media Access Control Connectivity Discovery”, which, see further [0069] lines 3‐7: “can leverage USBNET and IEEE 802.1AB. Link Layer Discovery Protocol (LLDP) in a particular embodiment. … can and to provide media node information ([0069] lines 7‐12: “the USBNET protocol allows for the creation of an IP network over the USB cable. In more general terms, the LLDP is a vendor‐neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors …”.).
As noted above, Kong is silent about the aforementioned missing/crossed limitations of: (1)  running, via the at least one the network port of each of the plurality of devices, a physical network discovery protocol, (2) a media station support communication protocol operable for the physical network discovery protocol.
However, Mohandas discloses the missing/crossed limitations comprising: (1) running, via the at least one the network port of each of the plurality of devices, a physical network discovery protocol ([0010] A method includes transmitting Link Layer Discovery Protocol (LLDP) packets via at least one physical port of a plurality of physical ports of a first network element within a data communication network. The method includes transmitting Link Layer Discovery Protocol (LLDP) packets via at least one physical port of a plurality of physical ports of a first network element within a data communication network. The method further includes receiving LLDP packets from a second network element on the at least one physical port. [0046]-[0056] FIG. 2 illustrates a schematic block diagram of an embodiment of a network element with remote devices within a data communication network. The ports 240a-240e provide connections to links to external upstream and/or downstream switches or end devices. FIG.2 also illustrates sending out LLDP packets 290b and receiving LLDP packets 290a through the network port 255a of remote device 250. The remote devices 260 and 270 are also capable of  sending and 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s method by adding the teachings of Mohandas in order to make a more effective method by enabling the existing network element to automatically detect another new network element and add to the data communication network, see (Mohandas, [0045].).
Gospodarek discloses the missing/crossed limitations comprising: (2) a media station support communication protocol operable for the physical network discovery protocol ([0013] In one embodiment, the communication protocol used to communicate the network configuration attribute is a discovery protocol, such as LLDP (IEEE 802.1AB), LLDP-Media Endpoint Discovery (LLDP-MED) (ANSI/TIA-1057), Cisco Discovery Protocol (CDP), Extreme Discovery Protocol, Nortel Discovery Protocol (SONMP), Microsoft Link Layer Topology Discovery (LLTD), and Data Center Bridging Capabilities Exchange Protocol (DCBX). In another embodiment, the communication protocol is a Dynamic Host Configuration Protocol (DHCP). [0041] LLDP-MED (Media Endpoint Discovery) is an enhancement of LLDP. LLDP-MED provides the ability for auto-discovery of LAN policies. LLDP-MED also …, allowing network administrators to track network devices, and determine their characteristics. So, LLDP-MED is a media station support communication protocol operable for a LLDP or a physical network discovery protocol.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s method by adding the teachings of Gospodarek 
Regarding claim 2, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein the media station support communication protocol is operable for the physical network discovery protocol ([0069] last three lines: “the protocol is referred to as the station and Media Access Control Connectivity Discovery”, which, see further [0069] lines 3‐7: “can leverage USBNET and IEEE 802.1AB. Link Layer Discovery Protocol (LLDP) in a particular embodiment. … can enable handset 28 and console element 20 to identify and successfully authenticate each other”. The media station support communication protocol is operable for a physical network discovery protocol.).
Regarding claim 3, Kong, Gospodarek and Mohandas teach teaches all the claim limitations of claim 2 above; and Kong further teaches wherein the physical network discovery protocol is a  Link-Layer Discovery protocol (The link layer discovery protocol (LLDP) is used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other, see [0073]. The network ports of the handset 28 and the console element 20 can be configured to run the link layer discovery protocol. The LLDP is a physical network discovery protocol.).
Regarding claim 4, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches, wherein the plurality of devices includes a first device (the illustration: blue‐boxed devices; “handset 28”, “home router 48”, “console element 20”), wherein the first device is operable to perform a network discovery, wherein the network discovery starts at the first device (The link layer discovery protocol (LLDP) is used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other, see [0073]. The handset 20 is equivalent to a first device. The first device can be configured to run the LLDP to perform a network discovery. Moreover, the first device or the client device may select the network with which to associate, see [0064].).
Regarding claim 5, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches, wherein a first device of the plurality of devices (the illustration: blue‐boxed devices) is operable to find the at least one media node (the illustration: red‐boxed media nodes. The link layer discovery protocol (LLDP) is used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other, see [0073].), wherein the first device is operable to receive media node information from the at least one media node ([0069] lines 7‐12: “the USBNET protocol allows for the creation of an IP network over the USB cable. In more general terms, the LLDP is a vendor‐neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors …”).
Regarding claim 10, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein at least one of the plurality of devices (the illustration: blue‐boxed devices and also the red-boxed devices) includes a management information bas (FIG. 3 illustrates a secure signaling and administrative data is depicted as propagating between home router 48 and video services 56. The video services 56 include a consumer database 58, a video mail server 60, a call control server 62, a web services 64, and a session border controller 66. The console element 20 and/or camera element 14 include software (e.g., as part of VPN client module 44 and media module 46) to achieve the data management , see [0055]-[0062]. At least one of the plurality servers includes a management information bas
Regarding claim 11, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein the at least on (FIG. 1 shows a wireless microphone 24. The speaker/microphone can be provided together as mobile units, see [0035]. The speaker/microphone are audio devices.).
Regarding claim 13, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 12 above; and Kong further teaches wherein the at least one media node is an audio device (FIG. 1 shows a wireless microphone 24. The speaker/microphone can be provided together as mobile units, see [0035]. The speaker/microphone are audio devices.).
Regarding claim 14, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 12 above; and Kong further teaches wherein the at least one media node is a video device (FIG. 3 camera element 14 is a video camera configured to capture, record, maintain, cache, receive, and/or transmit image data, see [0025]. The camera element 14 is a video device.).
Regarding claim 15, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 12 above; and Kong further teaches, wherein the at least one media node is a conference unit (FIG. 3 shows a conference unit 50. Audience members can be persons engaged in a video conference involving a counterparty endpoint 50, see [0086].). 
Regarding claim 16, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 12 above; and Kong further teaches wherein the at least one media node is a microphone (FIG. 1 shows a wireless microphone 24, see [0011].).
Regarding claim 17, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein the at least one media node is a video device 
Regarding claim 18, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein the at least one media node is a conference unit (FIG. 3 shows a conference unit 50. Audience members can be persons engaged in a video conference involving a counterparty endpoint 50, see [0086].).
Regarding claim 19, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein the at least one media node is a microphone (FIG. 1 shows a wireless microphone 24, see [0011].).
Claims 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20120092441, henceforth “Kong”) in view of Gospodarek et al. (US 20120131157, henceforth “Gospodarek”), Mohandas et al. (US 20140372576, henceforth “Mohandas”) and further and in view of Khanna et al. (US 9001667, henceforth “Khanna”).
Regarding claim 6, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein (the illustration: red‐boxed devices. The missing/crossed out limitations will be discussed in view of Khanna.).
As noted above, Kong is silent about the aforementioned missing/crossed limitations of: (1) the media node information includes information about a network topology. However, Khanna discloses the missing/crossed limitations comprising: (1) the media node information includes information about a network topology (FIG. 5 is a flow diagram depicting a routine 500 for gathering and verifying network topology, see [37]. At block 502, the control and collection 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Khanna in order to make a more effective network by monitoring and detecting failures of network paths, see (Khanna, [abstract].).
Regarding claim 7, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein a first device of the plurality of devices is  (the illustration: blue‐boxed devices. The missing/crossed out limitations will be discussed in view of Khanna.).
As noted above, Kong is silent about the aforementioned missing/crossed limitations of: (1) operable to use the media node information to discover a network topology of the computer network. However, Khanna discloses the missing/crossed limitations comprising: (1) operable to use the media node information to discover a network topology of the computer network (FIG. 5 is a flow diagram depicting a routine 500 for gathering and verifying network topology, see [37]. At block 502, the control and collection service 110 gathers a network topology, see [38]. The control and collection service 110 uses information on each node’s routing table in order to create the network topology, see [0039].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Khanna in order to make a more effective network by monitoring and detecting failures of network paths, see (Khanna, [abstract].).
Regarding claim 8, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein the plurality of devices (the illustration: blue‐boxed devices) includes a faulty devic (The link layer discovery protocol (LLDP)  is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network, see [0069]. The LLDP can be used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other over the established Ethernet channel, see [0073]. If the LLDP does not run either on a handset device or on a console device, then that device would not advertise its identity, capabilities, and/or neighbors on a IEEE 802 local area network, and other device could not discover it. The device is equivalent to a faulty device. The missing/crossed out limitations will be discussed in view of Khanna.).
As noted above, Kong is silent about the aforementioned missing/crossed limitations of: (1) a first device of the plurality of devices is operable to use the media node information to discover the topology of the computer network (1) and bypass the faulty device. However, Khanna discloses the missing/crossed limitations comprising: (1) a first device of the plurality of devices is operable to use the media node information to discover the topology of the computer network (1) and bypass the faulty device (FIG. 5 is a flow diagram depicting a routine 500 for gathering and verifying network topology, see [37]. At block 502, the control and collection service 110 gathers a network topology, see [38]. The control and collection service 110 uses information on each node’s routing table in order to create the network topology, see [0039]. FIG. 7 is a flow diagram depicting a routine for detecting failures in a network. At block 702, the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Khanna in order to make a more effective network by monitoring and detecting failures of network paths, see (Khanna, [abstract].).
 Regarding claim 9, Kong, Gospodarek and Mohandas teach all the claim limitations of claim 1 above; and Kong further teaches wherein the plurality of devices (the illustration: blue‐boxed devices) includes a faulty device, not operable to announce its management address of the faulty device, wherein  (When a wireless mobile device is ready to associate with an access point (AP), it has to discover a service set identifier (SSID) of an access point. The SSID is a name that relates to a particular 802.11 wireless LAN. A client device receives broadcast messages from access points (i.e., within a range), where the access points systematically advertise their SSIDs. The client device selects the network with which to associate, see [0065]. The SSID is equivalent to a management address. If the AP becomes faulty, it is not operable to advertise its SSID. The client device would not recognize it. The missing/crossed out limitations will be discussed in view of Khanna.).
As noted above, Kong is silent about the aforementioned missing/crossed limitations of: (1) a first device of the plurality of devices is operable to use the media node information to discover a network topology of the computer network (1) and bypass the faulty device. However, Khanna discloses the missing/crossed limitations comprising: (1) a first device of the plurality of devices is operable to use the media node information to discover a network topology of the computer network (1) and bypass the faulty device (FIG. 5 is a flow diagram depicting a routine 500 for gathering and verifying network topology, see [37]. At block 502, the control and collection service 110 gathers a network topology, see [38]. The control and collection service 110 uses information on each node’s routing table in order to create the network topology, see [0039]. FIG. 7 is a flow diagram depicting a routine for detecting failures in a network. At block 702, the aggregation service gathers performance characteristics collected from various paths. At blocks 704 to 708, a link or a node in the network associated with a failure is isolated, see [0045]. A device uses the media node information to discover the topology of the computer network, discovers a faulty device and bypasses the faulty device.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Khanna in order to make a more effective network by monitoring and detecting failures of network paths, see (Khanna, [abstract].).
Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20120092441, henceforth “Kong”) in view of Gospodarek et al. (US 20120131157, henceforth “Gospodarek”) and further in view of Lund et al. (US 20160028596, henceforth “Lund”).
Regarding claim 20, Kong teaches a computer network (The illustration: showing a network “implementation”, “illustrating one potential operation associated with system 10”, see [0055] and see Fig. 1 for said system 10”) comprising: 
a plurality of devices (the illustration: blue‐boxed devices), each of the plurality of devices including at least one network port (the illustration: orange‐arrowed network port) and each of the plurality of devices being interconnected with the computer network (the illustration: showing the blue‐boxed devices interconnected with the network “implementation” thereof) via a plurality of network links (the illustration: grey‐arrowed network link, which also comprise, not shown, wireless network link between e.g. “handset 28” and “home router 48”), each of the plurality of network links connecting two respective network ports of the plurality of devices (the illustration: e.g. aforesaid wireless network link connecting two wireless network ports between “handset 28” and “home router 48”); and 
 at least one media node (the illustration: e.g., red‐boxed “console element 20” comprising “media module 46”) including at least one media network port (the illustration: green‐arrowed media network port), the at least one media node being interconnected with at least one of the plurality of devices (the illustration: e.g., blue‐boxed “home router 48”) via at least one of the plurality of network links (the illustration: the grey‐arrowed network link, connecting “console element 20” and “home router 48”), the at least one of the plurality of network links connecting the at least one media network port and the at least one network port of the at least one of the plurality of devices (the illustration: showing the green‐arrowed media network port of “console element 20” and the orange‐arrowed network port of “home router 48” connected by the grey arrowed network link), wherein ([0073] The link layer discovery protocol (LLDP) is used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other. The network ports of the handset 28 and the console element 20 can be configured to run the link layer discovery protocol. The  
wherein (The missing/crossed out limitations will be discussed in view of Gospodarek.),
(The missing/crossed out limitations will be discussed in view of Gospodarek.), and 
wherein ([0055] FIG. 3 is a simplified block diagram illustrating one potential operation associated with system 10. In this particular implementation, console element 20 is provisioned with a VPN client module 44, and a media module 46. Console element 20 is coupled to a home router 48, which can provide connectivity to another videoconferencing endpoint 50 via a network 52. Home router 48 can also provide connectivity to a network that includes a number of video services 56. [0069] the end user to discover (i.e., and type in) the SSID and secret phrase of the endpoint, the architecture can leverage USBNET and IEEE 802.1AB Link Layer Discovery Protocol (LLDP) in a particular embodiment. These tools can enable handset 28 and console  So, the plurality of devices include a first device configured to initiate a network discovery beginning at the first device according to the physical network discovery protocol and utilize the media node information from the at least one media node to discover the topology of the computer network. The missing/crossed out limitations will be discussed in view of Lund.).
As noted above, Kong is silent about the aforementioned missing/crossed limitations of: (1)  each of the at least one network port of each of the plurality of devices is configured to run a physical network discovery protocol, (2) wherein the at least one media node is configured to run a media station support communication protocol operable for a physical network discovery and to provide media node information by crawling the network starting at the at least one media node according to the media station support communication protocol, (3) the media node information including information about one or more of the plurality of devices that are around the at least one media node, (4) wherein the at least one media node is configured to run a service discovery protocol that announces a presence of the at least one media node on the network.
However, Gospodarek discloses the missing/crossed limitations comprising: (1) each of the at least one network port of each of the plurality of devices is configured to run a physical network discovery protocol ([0025] FIG. 2C, the network device 224 sends communications used the at least one media node is configured to run a media station support communication protocol operable for a physical network discovery and to provide media node information by crawling the network starting at the at least one media node according to the media station support communication protocol ([0013] In one embodiment, the communication protocol used to communicate the network configuration attribute is a discovery protocol, such as LLDP (IEEE 802.1AB), LLDP-Media Endpoint Discovery (LLDP-MED) (ANSI/TIA-1057), Cisco Discovery Protocol (CDP), Extreme Discovery Protocol, Nortel Discovery Protocol (SONMP), Microsoft Link Layer Topology Discovery (LLTD), and Data Center Bridging Capabilities Exchange Protocol (DCBX). In another embodiment, the communication protocol is a Dynamic Host Configuration Protocol (DHCP). [0038] The topology of an LLDP-enabled network can be discovered by crawling the hosts and querying a database that stores this gathered information, including system name and description, port name and description, VLAN name, IP management address, system capabilities (switching, routing, etc.), MAC and PHY information, etc. [0041] LLDP-MED (Media Endpoint Discovery) is an enhancement of LLDP. LLDP-MED provides the ability for auto-discovery of LAN policies. LLDP-MED also …, allowing network administrators to track network devices, and determine their characteristics. So, LLDP_MED is a media station support communication protocol and the at least one media node is configured to run LLDP-MED operable for a physical network discovery and to provide media node information by crawling the network starting at the at least one media node according to the media station support communication protocol.), (3) the media node information including information about one or more of the plurality of devices that are around the at least one media node ([0041] LLDP-MED provides the ability for auto-discovery of LAN policies, such as VLAN, Layer 2 priority services, enabling plug and play networking, and device location discovery to allow creation of location database etc. LLDP-MED also …, allowing network administrators to track network devices, and determine their characteristics. So, the media node information includes information about one or more of the plurality of devices that are around the at least one media node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Gospodarek in order to make an effective network by improving network interface naming utility that reliably and consistently assigns logical interface names to network interface cards, even when changes are made to the network interface cards, as well when changes are made to the location of these network interface cards, see (Gospodarek, [0014].).
Lund discloses the missing/crossed limitations comprising: (4) wherein the at least one media node is configured to run a service discovery protocol that announces a presence of the at least one media node on the network ([0006] FIG. 1 illustrates a system 10 for facilitating service discovery in accordance with one non-limiting aspect of the present invention. The system 10 is predominately described with respect to facilitating service discovery according to Simple Service Discovery Protocols (SSDP), Universal Plug and Play (UPnP), Zero-configuration networking (Zeroconf), or other service discovery protocols relying upon multicast User Datagram Protocol (UDP), or other similarly multicast dependent protocols, to facilitate service discovery. [0011] The system 10 includes a discovery proxy 28 configured to facilitate multicast UDP service discovery. The discovery proxy 28 may be configured to issue service discovery 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Lund in order to make an effective network by enabling off-the-shelf or common Web applications and browsers to facilitate service discovery in a manner consistent with their normal operations and without compromising security, see (Lund, [0010].).
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466